Citation Nr: 0415099	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  01-08 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of service connection for 
degenerative joint disease of the right knee, left knee, left 
hand, and right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to November 
1970 and from February 1971 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi.  The veteran's appeal is currently 
under the jurisdiction of the New Orleans, Louisiana, 
Regional Office (RO).

The veteran testified before the Board at the New Orleans RO 
in November 2003.


FINDINGS OF FACT

1.  In an August 1997 rating decision, service connection was 
granted for degenerative joint disease of the right knee, 
left knee, left hand, and right hand.

2.  A November 2000 proposed to sever service connection for 
degenerative joint disease of the right knee, left knee, left 
hand, and right hand, and a November 2001 decision in a 
statement of the case severed service connection for 
degenerative joint disease of the right knee, left knee, left 
hand, and right hand, based on a finding of clear and 
unmistakable error (CUE) in the August 1997 rating decision.

3.  The August 1997 rating decision that awarded the veteran 
service connection for degenerative joint disease of the 
right knee, left knee, left hand, and right hand was 
reasonably supported by the evidence then of record, and no 
changes in the law or factual record show that the August 
1997 rating decision was clearly and unmistakably erroneous.




CONCLUSION OF LAW

The August 1997 rating action which granted service 
connection for degenerative joint disease of the right knee, 
left knee, left hand, and right hand was not clearly and 
unmistakably erroneous, and the subsequent decision severing 
benefits was improper.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duty to notify and assist, in light 
of the favorable determination contained herein, a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2003).  Certain chronic disabilities, such 
as arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).

Under applicable criteria, once service connection has been 
granted, it can be severed only upon VA's showing that the 
final rating decision granting service connection was 
"clearly and unmistakably erroneous" and only after certain 
procedural safeguards have been met.  38 C.F.R. § 3.105(d); 
see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Graves v. Brown, 6 Vet. App. 166 (1994).  Specifically, when 
severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§ 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

Section 3.105(d) of VA regulations places the same burden of 
proof on VA when it seeks to sever service connection as 
section 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
1 Vet. App. at 566.  Clear and unmistakable error (CUE) is 
defined as "a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, although the same standards apply in a determination 
of CUE error in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection under section 3.105(d), section 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
Daniels, 10 Vet. App. at 480; ); see also Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997).  Otherwise, "VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record."  
Venturella, 10 Vet. App. at 343 (Steinberg, J., concurring).  
Concerning this, section 3.105(d) specifically states that 
"[a] change in diagnosis may be accepted as a basis for 
severance," and thus the regulation clearly contemplates the 
consideration of evidence acquired after the decision in 
which service connection was granted.

Therefore, based on the foregoing, the Board must determine, 
on the basis of all the evidence of record, whether the 
August 1997 rating decision was clearly and unmistakably 
erroneous in granting service connection for degenerative 
joint disease of the right knee, left knee, left hand, and 
right hand.

Service medical records indicate that the veteran had 
degenerative joint disease of the lumbar spine.  In a 
September 1978 rating decision, the RO noted that the veteran 
had degenerative joint disease during service and granted 
service connection for degenerative joint disease and 
assigned a 10 percent rating under Diagnostic Code 5003.

On VA examination in February 1985 the veteran was noted to 
have minimal degenerative changes of the fingers.  X-rays of 
the knees were normal in appearance.

On VA examination in May 1997, the impression was service-
connected degenerative arthritis of multiple joints.  X-rays 
revealed minimal degenerative changes to the knee joints and 
degenerative cysts involving various carpal tunnel bones of 
the fingers of both hands.

In the August 1997 rating decision, the RO determined that 
service-connected degenerative joint disease was more 
appropriately rated under separate diagnostic codes for each 
affected joint and granted service connection for 
degenerative arthritis of the right and left knees and 
assigned 10 percent ratings for each knee under Diagnostic 
Code 5003-5257.  In this rating decision, the RO also granted 
service connection for degenerative arthritis of the right 
and left hands, under Diagnostic Code 5003-5220.

On VA examination in October 1998, the impression was 
service-connected degenerative joint disease of hands, knees, 
and lumbar spine.  On VA examination in September 1999, the 
impression was polyarthritis secondary to degenerative joint 
disease.  The examiner spoke of the veteran's 
service-connected condition as an "arthritic process".

In the November 2000 rating decision, the RO proposed 
severance of service connection for degenerative joint 
disease of the right knee, left knee, left hand, and right 
hand on the basis that a review of the service medical 
records showed that degenerative joint disease of the lumbar 
spine was not an active disease process but rather was due to 
trauma to the lumbar spine.

The veteran was afforded a VA examination in March 2001.  The 
examiner noted that X-rays showed mild osteoarthritis of the 
left knee.  The examiner also noted that X-rays showed a 
normal right knee and no joint abnormality of the hands.  The 
examiner expressed the opinion that the veteran's knee and 
hand symptoms were not related to the veteran's lumbar spine 
pathology.  The examiner also stated that a compression 
deformity of the lumbar spine shown on x-ray was likely due 
to trauma.  However, the examiner could not comment on when 
the trauma happened because the veteran did not recall any 
injury or trauma to his back while in the service.

The veteran appeared before a hearing officer in November 
2001.  The veteran stated that he developed arthritis of the 
back during service without any trauma to the back.  The 
veteran believed that he had a generalized arthritic process, 
first noted in his spine during service, and later spreading 
to his hands and knees.

The veteran provided testimony before the Board in November 
2003.  The veteran asserted that he injured his left knee 
when he fell during service.  He stated that he also injured 
his hands and fingers when he was in a car accident during 
service.

The Board notes that the September 1978 rating action granted 
the veteran service connection for degenerative arthritis and 
assigned a rating under Diagnostic Code 5003.  The rating 
action did not specify that service connection for 
degenerative arthritis was limited to the veteran's spine.  
Furthermore, Diagnostic Code 5003 may reflect systemic 
arthritis, unlike Diagnostic Code 5010, the code for 
arthritis due to trauma.  

In this case the evidence is conflicting as to whether the 
veteran has degenerative joint disease of the knees and hands 
due to service.  The veteran was shown to have degenerative 
changes of the hands on VA examination in February 1985 and 
he was shown to have degenerative changes of the hands and 
knees on VA examination in May 1997.  The Board notes that a 
VA examiner attributed the veteran's arthritis of the 
multiple joints to service in May 1997 and October 1998.  
More recent medical evidence has indicated that the veteran 
only has arthritis of the left knee.

While the evidence is conflicting as to whether the veteran 
currently has arthritis of the knees and hands due to 
service, it cannot be said that the August 1997 award of 
service connection for degenerative joint disease of the 
right knee, left knee, left hand, and right hand was clearly 
and unmistakable erroneous based on the present record.  
There is some medical evidence which shows that the veteran 
has arthritis of both knees and both hands.  A VA examiner 
attributed the veteran's arthritis of the joints to service 
and has referred to the service-connected condition as an 
"arthritic process".  This is not a case where there has 
been an error of fact or law in the August 1997 rating 
decision that compels the conclusion that the result would 
have been manifestly different but for the error.  On the 
evidence presently of record, it cannot be concluded that the 
August 1997 rating decision was clearly and unmistakably 
erroneous.  Accordingly, the November 2000 rating decision 
severing service connection for degenerative joint disease of 
the right knee, left knee, left hand, and right hand was 
improper, and restoration of service connection for those 
disabilities is warranted.


ORDER

Restoration of service connection for degenerative joint 
disease of the right knee, left knee, left hand, and right 
hand, is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



